Citation Nr: 0305148	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  02-13 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether a timely substantive appeal was filed with 
respect to a May 1996 rating decision that denied service 
connection for the cause of the veteran's death.

2.  Whether a timely substantive appeal was filed with 
respect to a May 1999 rating decision that denied entitlement 
to Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. §§ 1151 and 1318.


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from November 1954 to 
November 1955.  He is deceased, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that the appellant had not filed timely substantive 
appeals to the prior denials in May 1996 and May 1999 of her 
claims for DIC, including a claim for service connection for 
the cause of the veteran's death. 

The Board notes that the only issue certified for appeal by 
the RO was whether a timely appeal was filed with respect to 
the May 1999 rating decision.  However, in August 1999, the 
appellant filed a timely appeal with respect to an August 
1998 determination that she had failed to file a timely 
appeal concerning the May 1996 denial of her claim for 
service connection for the cause of the veteran's death.  
Therefore, the Board will also consider this issue.


FINDINGS OF FACT

1.  On May 28, 1996, the appellant was informed that her 
claim for service connection for the cause of the veteran's 
death was denied.  She was advised of her appellate rights.

2.  After receiving a timely notice of disagreement (NOD), 
the appellant was provided a statement of the case (SOC) on 
August 21, 1996.

3.  A substantive appeal (VA Form 9) addressing the claim for 
service connection for the cause of the veteran's death was 
received on June 20, 1997.

4.  On May 19, 1999, the appellant was informed that her 
claims for Dependency and Indemnity Compensation (DIC) under 
the provisions of 38 U.S.C.A. §§ 1151 and 1318 were denied.  
She was advised of her appellate rights.

5.  After receiving a timely NOD, the appellant was provided 
a SOC on September 1, 1999.

6.  A substantive appeal (VA Form 9) addressing the claims 
for Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. §§ 1151 and 1318 was received on 
October 19, 2000. 


CONCLUSIONS OF LAW

1  A timely substantive appeal as to the denial of service 
connection for the cause of the veteran's death was not 
filed, and the Board lacks jurisdiction to consider this 
issue.  38 U.S.C.A. §§ 7105(a), 7105(b), 7105(c), and 7108 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.300, and 
20.302(a) (2002).

2.  A timely substantive appeal as to the denial of 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. §§ 1151 and 1318 was not filed, and 
the Board lacks jurisdiction to consider this issue.  
38 U.S.C.A. §§ 7105(a), 7105(b), 7105(c), and 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.300, and 20.302(a) 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the Veterans' 
Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002), was signed into law in November 2000.  The 
VCAA, among other things, eliminated the well-grounded-claim 
requirement and amended VA's duty to notify claimants and 
their representatives of any information or evidence 
necessary to substantiate their claims.  See generally VCAA 
§§ 3, 4, 7.  However, during the drafting of the VCAA, 
Congress observed that it is important to balance the duty to 
assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.). 


The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3).  The initial 
question that must be resolved is whether the Board has 
jurisdiction to consider the underlying issue of entitlement 
to DIC.  As noted by the United States Court of Appeals for 
the Federal Circuit, "it is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

An appeal consists of a timely filed NOD and, after a SOC has 
been issued, a timely and properly completed VA Form 9 or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202.  Under pertinent statutory provisions, a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; see Roy v. Brown, 
5 Vet. App. 554 (1993).  When an appeal is not perfected, a 
decision becomes final.  38 U.S.C.A. § 7105(c).  The appeal 
must be filed within a year of notice of the adverse rating 
action, or within 60 days of the issuance of the SOC, 
whichever is longer.  38 U.S.C.A. § 7105(b)(1), (d)(3); 
38 C.F.R. § 20.302(b).  

Since the appellant's claim for DIC, under various 
provisions, has been adjudicated at different times, the 
Board will separately address whether a timely substantive 
appeal was received with any of these decisions.



May 1996 rating decision

On May 28, 1996, the appellant was advised by the RO that her 
claim for service connection for the cause of the veteran's 
death was denied.  The notification letter indicates that she 
was provided VA Form 4107, which contains her appellate 
rights.  This form advised the appellant of the need to 
perfect an appeal within one year.  

On June 11, 1996, the RO received the appellant's NOD to the 
May 1996 denial.  The NOD was resubmitted by the appellant on 
August 12, 1996.  On August 21, 1996, the RO provided a SOC 
to the appellant on the issue of entitlement to service 
connection for the cause of the veteran's death.  A VA Form 9 
was then received on June 20, 1997.  In the substantive 
appeal, the appellant requested an extension of time to 
"respond to the denial of her claim."

On October 1, 1998, the RO informed the appellant that her 
substantive appeal was not timely.  She disagreed, arguing 
that it took the RO so long to issue a SOC that she should 
not be held to the requirement.  A SOC addressing the issue 
of timeliness of appeal was sent to the appellant in November 
1998.  In August 1999, she submitted a VA Form 9 wherein she 
checked the box indicating that she wanted to appeal all 
issues on the SOC sent to her.  Although the document 
actually discussed her disagreement with a recent denial of 
other claims (discussed in more detail below), the Board will 
construe the document liberally, and conclude she was also 
attempting to appeal the timeliness issue since that was the 
only SOC recently sent to her.

In documents submitted at a later date, the appellant argued 
that (1) the SOC provided to her in August 1996 was deficient 
in that it was missing the final pages; (2) the VA Form 9 was 
mailed on June 13, 1997; (3) that she had spent several 
months acquiring additional evidence before she submitted her 
appeal; and (4) that additional evidence was received by VA 
within a year of the SOC, thereby perfecting an appeal.

The VA Form 9 received on June 20, 1997, was not received 
within one year of the May 28, 1996, notification of the 
denial of service connection for the cause of the veteran's 
death.  Regardless of any deficiency in the SOC provided to 
her in August 1996, the cover letter clearly informed her of 
the need to file a substantive appeal, and the deadline for 
doing so, as did the VA Form 4107 provided to her in May 
1996.  The appellant has not alleged that she was unaware of 
or did not understand her appellate rights.  Also, the fact 
that the RO did not provide her a SOC as quickly as she 
wanted did not relieve her of her responsibility to file a 
timely substantive appeal.  The Board notes that she still 
had nine months within which to do so after the SOC was 
issued, and that is certainly a significant amount of time.  
Even if the VA Form 9 was mailed on June 13, 1996, that was 
still more than one year after the May 28, 1996, 
notification, and therefore not timely.  

The fact that the appellant waited to submit her appeal so 
that she could gather additional evidence is not dispositive.  
There was no need to file all relevant evidence with her 
appeal, but there was a deadline by which the appeal had to 
be received.  Also, if the appellant had needed an extension 
of time within which to file an appeal, she could have asked 
for one, but she needed to do so before the deadline expired.  
Therefore, asking for an extension of time in the already-
late appeal received on June 20, 1997, was not proper.  As 
discussed above, the appeal period runs one year from 
notification of an adverse decision, not one year from 
issuance of a SOC.

The appellant was properly provided notice of her appellate 
rights.  There is no excuse for her failure to file a timely 
appeal.  Absent a timely substantive appeal, an appeal was 
not perfected on the denial of the claim for service 
connection for the cause of the veteran's death, and the 
Board is without jurisdiction to adjudicate the claim.  She 
can re-file this claim at any time based on the submission of 
new and material evidence.

May 1999 rating decision

On May 19, 1999, the appellant was advised by the RO that her 
claims for DIC under the provisions of 38 U.S.C.A. §§ 1151 
and 1318 were denied.  The notification letter indicates that 
she was provided VA Form 4107, which contains her appellate 
rights.  This form advised the appellant of the need to 
perfect an appeal within one year.  

On August 20, 1999, the RO received the appellant's NOD to 
the May 1999 denial.  The NOD was actually submitted on a VA 
Form 9.  The appellant argues that this form perfected her 
appeal simply because it was a VA Form 9.  However, this was 
the first communication received from the appellant following 
the May 1999 denial of these claims, and, therefore, a NOD.  

On September 1, 1999, the RO provided a statement of the case 
to the appellant on the issues of entitlement to DIC under 
the provisions of 38 U.S.C.A. §§ 1151 and 1318.  A VA Form 9 
was then received on October 19, 2000.  

On January 24, 2001, the RO informed the appellant that her 
substantive appeal was not timely.  She disagreed, and a SOC 
addressing the issue of timeliness of appeal was sent to the 
appellant in July 2002.  In September 2002, she submitted a 
VA Form 9 wherein she argued (1) that the VA Form 9 she had 
submitted in August 1999 was an appeal, not a NOD, see 
discussion above; and (2) that the law did not require an 
appeal be perfected after a SOC.  However, 38 C.F.R. § 20.200 
expressly indicates that an appeal consists of, in part, a 
timely substantive appeal after a SOC has been issued.

With respect to these claims, the appellant had more than 
eight months to file a substantive appeal after the SOC was 
issued.  Again, she was properly provided notice of her 
appellate rights, and she has not maintained that she was 
unaware of or did not understand these rights.  There is no 
excuse for her failure to file a timely substantive appeal.  
Absent a timely substantive appeal, an appeal was not 
perfected on the denial of the claims for DIC under the 
provisions of 38 U.S.C.A. §§ 1151 and 1318, and the Board is 
without jurisdiction to adjudicate the claims.  She can re-
file the claims at any time based on the submission of new 
and material evidence.


ORDER

Having found a timely substantive appeal was not filed with 
respect to a May 1996 rating decision that denied service 
connection for the cause of the veteran's death, the appeal 
is denied.

Having found a timely substantive appeal was not filed with 
respect to a May 1999 rating decision that denied entitlement 
to DIC under the provisions of 38 U.S.C.A. §§ 1151 and 1318, 
the appeal is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

